DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrase “may” in line 9 which can be implied.  See MPEP § 608.01(b).
The abstract recites, “comprise of” in line 8-9. It is suggested to replace each of them with “comprises” for clarity.

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites, “UE” and “BS” (line 1). It is suggested to replace them with “user equipment (UE)” and “a plurality of base stations (BSs)”, respectively for clarity. Claims 14 and 17 are objected to at least based on a similar rational applied to claim 1.
Claim 1 recites a machine claim, “A system for initial access by a UE in a network of BSs” (line 1), and the list of devices (i.e. UE and BSs) in the preamble.  The body of the claim recites the action steps: “... transmits ...; ... estimates ...; ... forms ... and sends ...”. For clarity and placing the claim into a proper machine claim, it is suggested to replace “A system for initial access by a UE in a network of BSs” with “A system for initial access by user equipment (UE) in a network of a plurality of base stations (BSs), the system comprising: the UE and the plurality of BSs” so that the aforementioned list of devices, comprised by the terminal, which are performing these actions/steps (see  Claim 14 is objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “a UE” and “ a BS” (line 3). It is suggested to replace them with “the UE” and “a BS of the plurality of BSs” for clarity. Claims 11 and 13 are objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “-- is comprises of --” (line 1). It is suggested to replace it with “--comprises --” or the like, if the applicant intended to recite an open-ended claim. Claims 3, 7, 8, 10, 11 and 15 are objected to at least based on a similar rational applied to claim 2.
Claim 7 recites, “a first and a second network of BSs” (lien 1). It is suggested to replace it with “a first network of first BSs and a second network of second BSs, the first BSs and the second BSs are included in the plurality of BSs” or the like, for clarity.
Claim 8 is objected to at least based on a similar rational applied to claim 7.
Claim 14 recites, “the BSs” (line 2). It is suggested to replace it with “a plurality of base stations (BSs)” for clarity. Further, claim 14 recites, “the BS” (line 4) and “the BS” (line 5). It is suggested to replace it with “each BS of the plurality of BSs” or the like for clarity. Claim 17 is objected to at least based on a similar rational applied to claim 14.
Claim 14 recites, “detects the acknowledgement and measure its signal quality; until” (line 7). It is suggested to replace it with “detects the acknowledgement and measure its signal quality, until” for clarity. Claim 17 is objected to at least based on a similar rational applied to claim 14.
Claims 2-13 and 18-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, “underlay signal” (line 1). It is unclear what it means in associated with other limitations such as “... transmitted ... on a set of resources of the asynchronous random-access channel”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “the UE synchronizes to the second network” (line 6). It is unclear whether it meant to “the UE is synchronized to the second network” or “the UE synchronizes the second network”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “the UEs” (line 4). It is unclear what the UEs refer to since there lacks antecedent basis for the UEs which is a plural term. For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 fails to recite 
Claims 18-20 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 16/900,572 (hereinafter, “Jaladi’572). This is a provisional nonstatutory 
It is noted that the applicant filing of Jaladi’572 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Jaladi’572 discloses, 
a system for initial access by a UE in a network of BSs, the UE and BSs are equipped with at least one antenna aperture and at least one radio sub-system and are capable of forming at least one beam [see, claim 1, lines 1-3], wherein:
a UE transmits an uplink reference signal to a BS on at least one UE beam [see, claim 1, line 8];
the BS estimates an Angle of Arrival (AoA) of the uplink reference signal [see, claim 1, lines 9-12];
the BS forms a dedicated downlink beam pointed toward the UE at the AoA, and sends an acknowledgement on the dedicated downlink beam [see, claim 1, lines 9-12]; and
the UE detects the acknowledgement and measures its signal quality [see, claim 1, line 13].

Regarding claim 2, Jaladi’572 discloses, wherein the uplink reference signal is comprised of a single preamble, spread using a pseudo-noise sequence [see, claim 7]

Regarding claim 10, Jaladi’572 discloses, wherein the acknowledgement is comprised of a single preamble, spread using a pseudo-noise sequence [see, claim 3].

Regarding claim 11, Jaladi’572 discloses, wherein the acknowledgement is comprised of a single preamble, spread using a pseudo-noise sequence specific to a BS identity [see, claims 3-4]. 

Regarding claim 12, Jaladi’572 discloses, wherein the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received [see, claim 5].

Regarding claim 13, Jaladi’572 discloses, wherein the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received [see, claim 5].

Regarding claim 14, Jaladi’572 discloses, 
a system for initial access by a UE [see, claim 13, line 1; note that handover requires an initial access by a UE], wherein: 
the UE and the BSs repeat [see, claim 13, line 4] : 
a UE transmits an uplink reference signal on a UE beam [see, claim 13, line 5];
the BS estimates an Angle of Arrival (AoA) of the uplink reference signal [see, claim 13, lines 6-9];
the BS forms a dedicated downlink beam pointed toward the AoA, and sends an
acknowledgement on the dedicated downlink beam [see, claim 13, lines 6-9]; and
the UE detects the acknowledgement and measures its signal quality; until
an acknowledgement with signal quality above a threshold is received [see, claim 13, lines 10-11].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 10.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 13.

Regarding claim 17, Jaladi’572 discloses, 
a method for initial access by a UE [see, claim 1, lines 1-3; note that handover requires an initial access by a UE], comprising:
the UE and the BSs repeating [see, claim 1, line 7]:
a UE transmitting an uplink reference signal on a UE beam [see, claim 1, line 8];
the BS estimating an Angle of Arrival (AoA) of the uplink reference signal [see, claim 1, line 10];
the BS forming a dedicated downlink beam pointed toward the AoA, and sending an acknowledgement on the dedicated downlink beam [see, claim 1, lines 11-12]; and
the UE detecting the acknowledgement and measuring its signal quality; until
the uplink reference signal has been transmitted on each UE beam [see, claim 1, lines 13-14].

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 20, Jaladi’572 discloses, the UE: estimating a signal quality of the acknowledgement on multiple UE beam angular pointing positions; and choosing the UE beam [see, claims 10 and 20].

Claims 3-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 16/900,572 (hereinafter, “Jaladi’572) in view of Lei et al (US Publication No. 2020/0314911).

Regarding claim 3, although Jaladi’572 discloses, wherein the uplink reference signal is comprised of a preamble, Jaladi’572 does not explicitly disclose (see, emphasis), the uplink reference signal is comprised of a preamble and a payload.  
	However, Lei teaches, uplink reference signal is comprised of a preamble and a payload [¶0247, random access channel uplink transmission includes a preamble and a payload].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Jaladi’572 by including the above-mentioned features, as taught by Lei, because it would provide the system with the enhanced capability of improving reliability in communication [¶0259 of Lei]

Regarding claim 4, although Jaladi’572 discloses, “the uplink reference signal” as set forth above, Jaladi’572 does not explicitly disclose (see, emphasis), the uplink reference signal is transmitted on an asynchronous random-access channel.  
	However, Lei teaches, uplink reference signal is transmitted on an asynchronous random-access channel [¶0247, random access channel uplink transmission is asynchronous].  
[¶0187 of Lei].

Regarding claim 5, Jaladi’572 in view of Lei discloses the system of claim 4 and particularly, “the uplink reference signal is transmitted on an asynchronous random-access channel” as set forth above. Further, Lei teaches, dedicated resources are assigned to the asynchronous random-access channel [¶0187, the uplink random access message/random access channel uplink transmission is a dedicated preamble].   

Regarding claim 6, Jaladi’572 in view of Lei discloses the system of claim 4 and particularly, “the uplink reference signal is transmitted on an asynchronous random-access channel” as set forth above. Further, Lei teaches, the uplink reference signal is transmitted as an underlay signal on a set of resources of the asynchronous random-access channel [¶0187-0188, the random access preamble (i.e., uplink reference signal) is transmitted as a shared preamble on a set of resources of the asynchronous uplink random access message; note that the shared preamble is associated along with a random access payload, thus the random access preamble is an underlay signal for the random access payload/data], where the set of resources are also assigned to other data [¶0187-0188, the set of resources of the asynchronous uplink random access message are assigned to the random access payload/other data].

Claim 7 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 16/900,572 (hereinafter, “Jaladi’572) in view of Lee et al (US Publication No. 2010/0240367).

Regarding claim 7, although Jaladi’572 discloses the system of claim 1 and particularly, ““the UE transmits the uplink reference signal” as set forth above” as set forth above, Jaladi’572 does not explicitly disclose (see, emphasis), 
the network is comprised of a first and a second network of BSs;
the UE receives information on resources of a random-access channel of the first network from the second network; 
the first and the second networks are synchronized; 
the UE synchronizes to the second network; and 
the UE transmits the uplink reference signal on the random-access channel of the first network.  
However, Lee teaches, 
the network is comprised of a first and a second network of BSs [FIG. 1, two networks each associated with two base stations, respectively];
the UE receives information on resources of a random-access channel of the first network from the second network [¶0157-0159, UE receives a handover command including dedicated random access preamble and validity end time of the random access preamble (i.e., information on resource of a random access channel) and perform a synchronization process with the target BS (i.e., first network) using the random access preamble provided from the source BS (i.e., second network); note that the handover command includes information of resource of the random access channel of the target BS]; 
the first and the second networks are synchronized [FIG. 1; ¶0027, base stations 20 are connected/synchronized with each other via an X2 interface]; 
synchronizes to the second network [FIG. 1; ¶0027 and 0158-0159, note that during handover procedure, UE is connected to source BS (i.e., second network)]; and 
the UE transmits the uplink reference signal on the random-access channel of the first network [0158-0159, the UE performs the synchronization process with the target BS using the random access preamble].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Jaladi’572 by including the above-mentioned features, as taught by Lee, because it would provide the system with the enhanced capability of providing seamless handover for load balance between cells [¶0012 and 0159-0160 of Lee].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824)  in view of Xue et al (US Publication No. 2016/0088648).

Regarding claim 1, Tsuda teaches, a system for initial access by a UE in a network of BSs [FIGS. 1-2; ¶0066, radio access network (RAN) where UE 13 travels along a path 14 crossing all cells 11a to 11d corresponding to base stations 12a to 12d; note that the radio access network requires an initial access by a UE], the UE and BSs are equipped with at least one antenna aperture and at least one radio sub-system [FIGS. 1-2; ¶0066, note that every UE (or BS) has at least one antenna with an antenna aperture of a certain value and a sub-system comprising a radio circuit], and are capable of forming at least one beam [FIGS. 1-2; ¶0066, note that every UE (or BS) can form a beam carrying a wireless signal], wherein: 
a UE transmits an uplink reference signal to a BS on at least one UE beam [¶0056-0060, 0134-0145, 0166-0173, the UE transmits reference signals to one or more base stations or TRPs and relay nodes acting as distributed unit; note that a signal transmitted from UE is carried on a UE beam]; 
the BS estimates an Angle of Arrival (AoA) of the uplink reference signal [¶0056-0059, 0140-0145, 0166-0173, the base station estimates an angle of the reference signal (i.e., uplink reference signal) and configuring beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)]; 
[¶0056-0060, 0140-0145, 0166-0173, the base station performs the beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)] (i.e., forms downlink beam toward the AoA) to form a transmission signal toward the UE; note that the transmission signal toward the UE formed based on the beam forming through the estimating the AoA to the uplink reference signal from the UE is specific (i.e., dedicated to the UE], and sends an acknowledgement on the dedicated downlink beam [¶0056-0059 the beam-forming is set ... such that the transmission signal (i.e., dedicated downlink beam) is directed towards the UE; note that the transmission signal set based on the beam-forming is a response (i.e., acknowledgement) to the uplink reference signal transmitted from the UE]. 
Although Tsuda teaches, “the BS sends an acknowledgement on the dedicated downlink beam” as set forth above, Tsuda does not explicitly teach (see, emphasis), the UE detects the acknowledgement and measures its signal quality.  
However, Xue teaches, UE detects the acknowledgement and measures its signal quality [FIG. 10; ¶0078-0079, (mobile station) receives a probing beam (from BS) and measure channel quality using the probing beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda by including the above-mentioned features, as taught by Xue, because it would provide the system with the enhanced capability of enabling to a refinement of beamforming directions for MU-MUMO communication network [¶0078 of Xue].

Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Song et al (US Publication No. 2006/0098752).

Regarding claim 2, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the uplink reference signal” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), uplink reference signal is comprised of a preamble, spread using a pseudo-noise sequence.  
	However, Song teaches, a signal comprises of a preamble, spread using a pseudo-noise sequence [¶0008 and 0059, a transmitter generates and transmits a signal including a preamble using an allocated PN code to a receiver].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Song, because it would provide the system with the enhanced capability of allowing a receiver to distinguish each transmitter [¶0008 of Song].

Regarding claim 10, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the acknowledgement comprises of a preamble, spread using a pseudo-noise sequence.  
	However, Song teaches, a signal comprises of a preamble, spread using a pseudo-noise sequence [¶0008 and 0059, each BS serving as a transmitter generates and transmits a signal including a preamble using an allocated PN code to a terminal].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Song, because it would provide the system with the enhanced capability of allowing the terminal to distinguish each base station in multicell and multisector environments [¶0008 of Song].

Regarding claim 11, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the acknowledgement comprises of a preamble, spread using a pseudo-noise sequence specific to a BS identity.  
	However, Song teaches, a signal comprises of a preamble, spread using a pseudo-noise sequence specific to a BS identify [¶0008 and 0059, each BS serving as a transmitter generates and transmits a signal including a preamble using an allocated PN code to a terminal; note that all cells/base stations are distinguished for different PN codes, which is considered as the PN code is specific to a BS identity].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Song, because it would provide the system with the enhanced capability of allowing the terminal to distinguish each base station in multicell and multisector environments [¶0008 of Song].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824)  in view of Xue et al (US Publication No. 2016/0088648) and further in view of Lei et al (US Publication No. 2020/0314911).

Regarding claim 3, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the uplink reference signal” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the uplink reference signal is comprised of a preamble and a payload.  
	However, Lei teaches, uplink reference signal is comprised of a preamble and a payload [¶0247, random access channel uplink transmission includes a preamble and a payload].  
[¶0259 of Lei].

Regarding claim 4, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the uplink reference signal” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the uplink reference signal is transmitted on an asynchronous random-access channel.  
	However, Lei teaches, uplink reference signal is transmitted on an asynchronous random-access channel [¶0247, random access channel uplink transmission is asynchronous].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Lei, because it would provide the system with the enhanced flexibility in assigning random access preamble [¶0187 of Lei].

Regarding claim 5, Tsuda in view of Xue and Lei teaches the system of claim 4 and particularly, “the uplink reference signal is transmitted on an asynchronous random-access channel” as set forth above. Further, Lei teaches, dedicated resources are assigned to the asynchronous random-access channel [¶0187, the uplink random access message/random access channel uplink transmission is a dedicated preamble].  

Regarding claim 6, Tsuda in view of Xue and Lei teaches the system of claim 4 and particularly, “the uplink reference signal is transmitted on an asynchronous random-access channel” as set forth above. Further, Lei teaches, the uplink reference signal is transmitted as [¶0187-0188, the random access preamble (i.e., uplink reference signal) is transmitted as a shared preamble on a set of resources of the asynchronous uplink random access message; note that the shared preamble is associated along with a random access payload, thus the random access preamble is an underlay signal for the random access payload/data], where the set of resources are also assigned to other data [¶0187-0188, the set of resources of the asynchronous uplink random access message are assigned to the random access payload/other data].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824)  in view of Xue et al (US Publication No. 2016/0088648) and further in view of Lee et al (US Publication No. 2010/0240367).

Regarding claim 7, Tsuda in view of Xue teaches the system of claim 1 and particularly, “the UE transmits the uplink reference signal” as set forth above, and further Tsuda teaches, the network is comprised of a first and a second network of BSs [FIGS. 1-2; ¶0066, the radio access network includes a network cell 11c of BS12c and a network cell 11a of BS 12a].
Tsuda in view of Xue does not explicitly teach (see, emphasis), 
the UE receives information on resources of a random-access channel of the first network from the second network; 
the first and the second networks are synchronized; 
the UE synchronizes to the second network; and 
the UE transmits the uplink reference signal on the random-access channel of the first network.  
However, Lee teaches, 
the UE receives information on resources of a random-access channel of the first network from the second network [¶0157-0159, UE receives a handover command including dedicated random access preamble and validity end time of the random access preamble (i.e., information on resource of a random access channel) and perform a synchronization process with the target BS (i.e., first network) using the random access preamble provided from the source BS (i.e., second network); note that the handover command includes information of resource of the random access channel of the target BS]; 
the first and the second networks are synchronized [FIG. 1; ¶0027, base stations 20 are connected/synchronized with each other via an X2 interface]; 
the UE synchronizes to the second network [FIG. 1; ¶0027 and 0158-0159, note that during handover procedure, UE is connected to source BS (i.e., second network)]; and 
the UE transmits the uplink reference signal on the random-access channel of the first network [0158-0159, the UE performs the synchronization process with the target BS using the random access preamble].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Lee, because it would provide the system with the enhanced capability of providing seamless handover for load balance between cells [¶0012 and 0159-0160 of Lee].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824)  in view of Xue et al (US Publication No. 2016/0088648) and further in view of Lei et al (US Publication No. 2020/0314911) and further in view of Lee et al (US Publication No. 2010/0240367).

Regarding claim 8, Tsuda in view of Xue and Lei teaches the system of claim 4 and particularly, “the uplink reference signal is transmitted on an asynchronous random-access channel” as set forth above.
Although Tsuda teaches, the network is comprised of a first and a second network of BSs [FIGS. 1-2; ¶0066, the radio access network includes a network cell 11c of BS12c and a network cell 11a of BS 12a], Tsuda in view of Xue and Lei does not explicitly teach (see, emphasis), the UE receives information on random-access channel resources of the first network from the second network.  
However, Lee teaches, UE receives information on random-access channel resources of the first network from the second network [¶0157-0159, UE receives a handover command including dedicated random access preamble and validity end time of the random access preamble (i.e., information on resource of a random access channel) and perform a synchronization process with the target BS (i.e., first network) using the random access preamble provided from the source BS (i.e., second network); note that the handover command includes information of resource of the random access channel of the target BS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue and Lei by including the above-mentioned features, as taught by Lee, because it would provide the system with the enhanced capability of providing seamless handover for load balance between cells [¶0012 and 0159-0160 of Lee].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Lei et al (US Publication No. 2020/0314911) and further in view of Islam et al (US Publication No. 2019/0045457) and further in view of Oteri et al (US Publication No. 2020/0154354).

Regarding claim 9, although Tsuda in view of Xue and Lei teaches the system of claim 4 and particularly, “asynchronous random-access channel resources” as set forth above, Tsuda in view of Xue and Lei does not explicitly teach (see, emphasis),
each BS periodically transmits, on shared downlink beams covering a sector, information on random-access channel resources; and 
the UEs detect the shared downlink beams and obtain information on the random-access channel resources.
However, Islam teaches, each BS transmits, on downlink beams covering a sector, information on random-access channel resources [¶0018, gNB transmits, on downlink beams (including SS blocks, CSI-RS or other downlink beam signals) covering geographical coverage area of a cell, RACH preamble in a resource that corresponds to one or more of the downlink beams]; and 
the UEs detect the downlink beams and obtain information on the random-access channel resources [¶0018, UE receives the downlink beams and obtains information on the RACH preamble and its corresponding resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue and Lei by including the above-mentioned features, as taught by Islam, because it would provide the system with the enhanced capability of performing random access procedure in a power efficient manner for beam formed [¶0004 of Islam].
Further, Tsuda in view of Xue, Lei and Islam does not explicitly teach (see, emphasis), BS periodically transmits on shared downlink signals. 
periodically transmits on shared downlink signals [¶0043, BS broadcasts PSS and SSS (i.e., downlink beams) periodically; note that the signals transmitted in a broadcasted manner is considered as being shared its channels with other signals].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oteri with the teachings of Tsuda in view of Xue, Lei and Islam since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Kano et al (US Publication No. 2012/0142387).

Regarding claim 12, although Tsuda in view of Xue teaches the system of claim 1 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received.
	However, Kano teaches, 
the UE transmits a connection setup request message on a UE beam ... with a highest signal quality is received [¶0041 and 0067, the radio terminal 20 sends a connection request to the candidate radio BS which has the highest reception level; note that the UE transmits a signal on a UE beam].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kano with the teachings of Tsuda in view of Xue since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Song et al (US Publication No. 2006/0098752) and further in view of Kano et al (US Publication No. 2012/0142387).

Regarding claim 13, although Tsuda in view of Xue and Song teaches the system of claim 11 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue does not explicitly teach (see, emphasis), the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received.
	However, Kano teaches, 
the UE transmits a connection setup request message that the BS identity[¶0041, 0067 and 0081-0087, the radio terminal 20 sends a connection request to the candidate radio BS which has the highest reception level; note that the candidate radio BS corresponds to a base station ID in included in the handover instruction which include a permission ID].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kano with the teachings of Tsuda in view of Xue since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Chakraborty et al (US Publication No. 2018/0063817).

Regarding claim 14, although Tsuda in view of Xue teaches, wherein: a UE transmits an uplink reference signal on a UE beam; the BS estimates an Angle of Arrival (AoA) of the uplink reference signal; the BS forms a dedicated downlink beam pointed toward the AoA, and sends an acknowledgement on the dedicated downlink beam; and the UE detects the acknowledgement and measures its signal quality” as set forth above in claim 1, Tsuda in view of Xue does not explicitly teach (see, emphasis), UE measures its signal quality until an acknowledgement with signal quality above a threshold is received.  
	However, Chakraborty teaches, UE measures its signal quality until signal quality above a threshold is received [¶0095, terminal device measures a signal strength of a RAN signal and suspends monitoring of a control channel on the shared frequency band when the measured signal strength is greater to a threshold; note that measuring a signal strength until the measured signal strength is above the threshold]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Chakraborty, because it would provide the system with the enhanced capability of enabling more power-efficient energy detection and resource monitoring [¶0003 and 0036 of Chakraborty].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Chakraborty et al (US Publication No. 2018/0063817) and further in view of Song et al (US Publication No. 2006/0098752).

Regarding claim 15, although Tsuda in view of Xue and Chakraborty teaches the system of claim 14 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue and Chakraborty does not explicitly teach (see, emphasis), the acknowledgement comprises of a preamble, spread using a pseudo-noise sequence specific to a BS identity.  
	However, Song teaches, a signal comprises of a preamble, spread using a pseudo-noise sequence specific to a BS identify [¶0008 and 0059, each BS serving as a transmitter generates and transmits a signal including a preamble using an allocated PN code to a terminal; note that all cells/base stations are distinguished for different PN codes, which is considered as the PN code is specific to a BS identity].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue and Chakraborty by including the above-mentioned features, as taught by Song, because it would [¶0008 of Song].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Chakraborty et al (US Publication No. 2018/0063817) and further in view of Song et al (US Publication No. 2006/0098752) and further in view of Kano et al (US Publication No. 2012/0142387).

Regarding claim 16, although Tsuda in view of Xue, Chakraborty and Song teaches the system of claim 15 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue, Chakraborty and Song does not explicitly teach (see, emphasis), the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received.
	However, Kano Teaches, 
the UE transmits a connection setup request message that the BS identity[¶0041, 0067 and 0081-0087, the radio terminal 20 sends a connection request to the candidate radio BS which has the highest reception level; note that the candidate radio BS corresponds to a base station ID in included in the handover instruction which include a permission ID].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kano with the teachings of Tsuda in view of Xue, Chakraborty and Song since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Emadzadeh et al (US Publication No. 2015/0045054).

Regarding claim 17, although Tsuda in view of Xue teaches, “a method for initial access by a UE, comprising: the UE and the BSs repeating: a UE transmitting an uplink reference signal on a UE beam; the BS estimating an Angle of Arrival (AoA) of the uplink reference signal; the BS forming a dedicated downlink beam pointed toward the AoA, and sending an acknowledgement on the dedicated downlink beam; and the UE detecting the acknowledgement and measuring its signal quality” as set forth above in claim 1, Tsuda in view of Xue does not explicitly teach (see, emphasis), UE measures its signal quality until the uplink signal has been transmitted on each subject under measurement.  
However, Emadzadeh teaches, UE measures its signal quality until a signal associated with each subject under measurement is considered [¶0036-0040, mobile device measures RSSI/signal quality of a signal until RSSIs for all access points (APs) are analyzed/considered].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue by including the above-mentioned features, as taught by Emadzadeh, because it would provide the system with the enhanced capability of enabling to accurately determine 3D position of mobile devices by allowing to determine floors on which the APs are located [¶0003 of Emadzadeh].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Emadzadeh et al (US Publication No. 2015/0045054) and further in view of Kano et al (US Publication No. 2012/0142387).

Regarding claim 18, although Tsuda in view of Xue and Emadzadeh teaches the method of claim 17 and particularly, “the acknowledgement” as set forth above, Tsuda in view of Xue and Emadzadeh does not explicitly teach (see, emphasis), the UE transmits a connection setup request message on a UE beam on which an acknowledgement with a highest signal quality is received.
	However, Kano teaches, 
the UE transmits a connection setup request message on a UE beam ... with a highest signal quality is received [¶0041 and 0067, the radio terminal 20 sends a connection request to the candidate radio BS which has the highest reception level; note that the UE transmits a signal on a UE beam].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kano with the teachings of Tsuda in view of Xue and Emadzadeh since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Emadzadeh et al (US Publication No. 2015/0045054) and further in view of Lei et al (US Publication No. 2020/0314911).

Regarding claim 19, although Tsuda in view of Xue and Emadzadeh teaches the method of claim 17 and particularly, “the uplink reference signal” as set forth above, Tsuda in view of Xue and Emadzadeh does not explicitly teach (see, emphasis), the uplink reference signal is transmitted on an asynchronous random-access channel.  
	However, Lei teaches, uplink reference signal is transmitted on an asynchronous random-access channel [¶0247, random access channel uplink transmission is asynchronous].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue and Emadzadeh by including the above-mentioned features, as taught by Lei, because it would provide the system with the enhanced flexibility in assigning random access preamble [¶0187 of Lei].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Xue et al (US Publication No. 2016/0088648) and further in view of Emadzadeh et al (US Publication No. 2015/0045054) and further in view of Ly et al (US Publication No. 2020/0314709) and further in view of Munoz et al (US Publication No. 2005/0068230).

Regarding claim 20, although Tsuda in view of Xue and Emadzadeh teaches the method of claim 17 and particularly, “the UE detecting the acknowledgement and measuring/estimating its beam angular pointing positions; and choosing the UE beam angular pointing position on which a highest signal quality is received as a UE beam boresight.  
However, Ly teaches, UE estimating a signal quality ... multiple beams and choosing a beam on which a highest signal quality is received [¶0166, UE 115-a determines a strongest beam or second strongest beam (i.e., multiple beams) carrying corresponding downlink resources, identify a receive beam used to receive the selected set of downlink resources and a transmit beam corresponding to the identified receive beam; note that a beam is associated with a direction/position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue and Emadzadeh by including the above-mentioned features, as taught by Ly, because it would provide the system with the enhanced capability of enabling to reduce latency during a handover procedure and thus improve communication quality and efficiency [¶0150 of Ly].
	Tsuda in view of Xue, Emadzadeh and Ly does not explicitly teach (see, emphasis),
choosing the angular pointing position as a beam boresight. 
However, Munoz teaches, determines... an angular pointing position, and chooses the angular pointing position as a boresight [¶0042-0051, an angular position of a boresight is adjusted to be optimized toward a region of high density spot beams; (note that) which requires determining of a particular angular position and choosing the angular position as the boresight].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Xue, Emadzadeh and Ly by including the above-mentioned features, as taught by Munoz, because it would provide the system with the enhanced capability of minimizing system-wide co-channel
[¶0052 of Munoz].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Jeong et al (US Publication No. 2011/0183672) [¶0059]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469